Title: Samuel J. Harrison to Thomas Jefferson, 3 April 1810
From: Harrison, Samuel Jordan
To: Jefferson, Thomas


          
            sir
            Lynchbg 
                     April 3. 1810
          
          I am sorry it has not been in my power to Wait on you agreeable to my promise to Mr Griffin.
          
		   
		  
		  
		   The Boy brings you a Letter from Mr McCleland advising, I believe, that he has Changed the Day for Trying the Title of the Land to Friday; on which Day if possible I will meet you—If the Jury Should Declare the Land yours, I would
			 Suggest the propriety of your having somebody ready to put in possession, as I have no Doubt but Scott (who puts all Law at Defiance) will Endeavor to regain it, Immideately, by force— 
		  
          I Shall hold myself ready to make the first paymt if I am advis’d, it would be right, under the Incumbrance, to do So.—
          
            I am sir Yr ob Hb st
            
                  
               S J Harrison
          
        